J-A24015-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 LEONARD PETER FRIEDER, JR. AND           :    IN THE SUPERIOR COURT OF
 LAURA P. FRIEDER, HIS WIFE               :         PENNSYLVANIA
                                          :
                                          :
              v.                          :
                                          :
                                          :
 ALBERT A. HAZZOURI, JR.                  :
                                          :    No. 1911 MDA 2017
                   Appellant              :
                                          :
                                          :
                                          :
                                          :
              v.                          :
                                          :
                                          :
 N AND L TRANSPORTATION, LLC.             :

             Appeal from the Order Entered November 8, 2017
           In the Court of Common Pleas of Lackawanna County
                   Civil Division at No(s): 2014-03711


BEFORE: OTT, J., McLAUGHLIN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY OTT, J.:                        FILED: NOVEMBER 5, 2018

     Albert A. Hazzouri, Jr., appeals the order entered on November 8, 2017,

in the Court of Common Pleas of Lackawanna County, ordering him to answer

interrogatories regarding his finances, pursuant to a claim for punitive

damages set forth in the amended complaint filed by Leonard Peter Frieder,

Jr. and Laura P. Frieder, his wife (Frieders).    Because this represents an

impermissible interlocutory appeal from a discovery order, we quash.

     Relevant to this appeal, the genesis of this dispute is the Frieders’ claim

Hazzouri’s renovations to his property have resulted in harm to the Frieders’
J-A24015-18



adjoining property. During the course of this litigation, the parties entered

into a joint stipulation that Hazzouri would cease earth-moving activities, tree

removal and would comply with relevant government regulations, including

obtaining permits from the Pennsylvania Department of Environmental

Protection (PADEP). This stipulation was incorporated into a court order dated

July 2, 2014.     However, the Frieders alleged Hazzouri almost immediately

violated the order by resuming work on his property. This violation resulted

in a finding of contempt against Hazzouri and the imposition of a $10,000.00

fine, payable to the Frieders. The Frieders also filed an amended complaint,

incorporating Hazzouri’s contemptuous actions and sought punitive damages

regarding Hazzouri’s willful conduct. The Frieders sought discovery regarding

Hazzouri’s assets, to which Hazzouri objected. The trial court determined the

Frieders had set forth a prima facie case supporting punitive damages, denied

Hazzouri’s objection, and ordered Hazzouri to respond to the financial

interrogatories. Hazzouri appealed.

       The Frieders now argue the appeal has been taken from a non-

appealable interlocutory order while Hazzouri argues the order in question is

an appealable collateral order pursuant to Pa.R.A.P. 313.

       The general rule is that discovery orders are not final orders for purposes

of appellate review,1 but may be reviewable as a collateral order, if the order

is “separable from and collateral to the main cause of action where the right
____________________________________________


1Pursuant to Pa.R.A.P. 341, a final order disposes of all claims of all the
parties or is otherwise certified as a final order.

                                           -2-
J-A24015-18



involved is too important to be denied review and the question presented is

such that if review is postponed until final judgment in the case, the claim will

be irreparably lost.”   Kelley v. Pittman, 150 A.3d 59, 63-64 (Pa. Super.

2016), citing Pa.R.A.P. 393(b). Further,

      An appeal from a discovery order raising a question of the
      application of a privilege is separable from the underlying issue,
      so long as the issue of privilege may be addressed by an appellate
      court without analysis of the underlying issue.

Kelley, at 64, citing Ben v. Schwartz, 729 A.2d 547, 551-52 (Pa. 1999).

      Hazzouri does not dispute that punitive damages might, in the future,

be at issue. Rather, he argues the trial court’s prima facie determination is

premature. See Appellant’s Brief at 18. The issue herein is whether the trial

court committed an error of law or abused its discretion in determining the

Freiders had set forth a prima facie case for punitive damages and so required

Hazzouri to answer relevant financial discovery.       In this matter, punitive

damages are associated with the allegedly egregious and/or willfully tortious

actions taken by Hazzouri. Although the financial information sought by the

Frieders is not itself directly relevant to the underlying claims, this Court

cannot rule upon the appropriateness of the trial court’s order without

analyzing Hazzouri’s conduct. Hazzouri’s conduct is precisely the underlying

issue. Therefore, Hazzouri’s argument is not separable from the underlying

issue and the order is not an immediately reviewable collateral order.

Accordingly, this appeal must be quashed.

      Appeal quashed.


                                      -3-
J-A24015-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/05/2018




                          -4-